DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 17 March 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0238518 A1) in view of Chen et al. (US 2013/0244355 A1).
With respect to claim 1:	Huang teaches “a lighting module (100) comprising: a substrate (104); a plurality of light emitting devices disposed on an upper surface of the substrate (102); and a reflective member disposed around the plurality of light emitting devices and disposed on the upper surface of the substrate (106), wherein the reflective member includes a plurality of reflective units (108) including a first reflective region (left sides of 108) and a second reflective region (right sides of 108) facing the first reflective region (see Figs. 1-7), wherein at least one of the plurality of reflective units has a first angle between a straight line connecting an uppermost point of the first reflective region and a first point where the substrate and the first reflective region are in contact with each other and a tangent line of the substrate at the first point (see Figs. 1, 4b, 5b), and has a second angle between a straight line connecting an uppermost point of the second reflective region and a second point where the substrate and the second reflective region are in contact with each other and a tangent line of the substrate at the second point (see Figs. 1, 4b, 5b), wherein at least one of the plurality of reflective units has the first angle and the second angle different from each other (see Figs. 1, 4b, 5b),3New National Stage Patent ApplicationDocket No. HI-1776 wherein a part of the reflective member is disposed between the plurality of light emitting devices (see Figs. 1, 4b, 5b), respectively, and wherein the plurality of light emitting devices overlap the substrate in a vertical direction (see Fig. 1), wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is greater than a thickness of each of the plurality of light emitting devices (see Fig. 1)”.
Huang does not teach a resin layer disposed on the plurality of light emitting devices; wherein the plurality of light emitting devices overlap the resin layer in a vertical direction, wherein the resin layer has an upper surface that extends in a horizontal direction and vertically overlaps each of the plurality of light emitting devices and the reflective member, part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and each of the light emitting devices, part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and an uppermost point of the reflective member which is vertically closer to the upper surface of the resin layer than an upper surface of the light emitting device, and wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is smaller than a height of the resin layer from a bottom surface of the resin layer to the upper surface of the resin layer.
However, Chen teaches a lighting module (Fig. 7) which has a resin layer (40) disposed on the plurality of light emitting devices (30); wherein the plurality of light emitting devices overlap the resin layer in a vertical direction (see Fig. 7), wherein the resin layer has an upper surface that extends in a horizontal direction and vertically overlaps each of the plurality of light emitting devices (see Fig. 7) and the reflective member (20), part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and each of the light emitting devices (see Fig. 7), part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and an uppermost point of the reflective member which is vertically closer to the upper surface of the resin layer than an upper surface of the light emitting device (see Fig. 7), and wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is smaller than a height of the resin layer from a bottom surface of the resin layer to the upper surface of the resin layer (see Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the resin layer of Chen in order to protect the light emitting devices from water (Chen paragraph 62).
With respect to claim 2:	Huang teaches “wherein at least one of the plurality of reflective units has the first angle smaller than the second angle (see Fig. 1)”.
With respect to claim 3:	Huang teaches “wherein the plurality of reflective units includes adjacent first and second reflective units (the two left-most reflective units (see Fig. 1)), wherein the first angles in the first and second reflective units are different from each other (see Fig. 1), wherein the first angle and the second angle are a same in at least one other of the plurality of reflective units (the reflective unit in the middle has the first angle and second angle be the same (see Fig. 1))”.
With respect to claim 4:	Huang teaches “wherein a region in which the second reflective region of the first reflective unit and the first reflective region of the second reflective unit contact each other (paragraph 33) includes the uppermost point (see Fig. 1), wherein the first reflective region and the second reflective region include a concave curved surface having a curvature (paragraph 26; see Fig. 1)”.
With respect to claim 5:	Huang teaches “wherein a height of the first reflective region and a height of the second reflective region in at least one of the plurality of reflective units have a same height from an upper surface of the substrate (see Figs. 4b, 5b)”.
With respect to claim 6:	Huang teaches “wherein a first distance from a center of an upper surface of the light emitting device to the uppermost point of the first reflective region is greater than a second distance from a center of the upper surface of the light emitting device to the uppermost point of the second reflective region (see Figs. 1-3)”.
With respect to claim 7:	Huang teaches “wherein an interval between the plurality of light emitting devices is a same (see Figs. 2, 3), and wherein the first point and the second point are spaced apart from a center of a lower surface of each of the light emitting devices to a same distance from each other (see Figs. 2, 3)”.
With respect to claim 11:	Huang teaches “a lighting module (100) comprising: a substrate (104); a plurality of light emitting devices disposed on an upper surface of the substrate (102); and a reflective member disposed around the plurality of light emitting devices and disposed on an upper surface of the substrate (106), wherein the plurality of light emitting devices include a first light emitting device and a second light emitting device (see Fig. 1), wherein the reflective member includes a first reflective unit disposed around the first light emitting device and a second reflective unit disposed around the second light emitting device (see Fig. 1), wherein each of the first and second reflective units includes a first reflective region disposed on one side of the first and second light emitting devices and a second reflective region disposed on other side of the first and second light emitting devices (see Fig. 1), wherein the first reflective unit has a first inclination angle between a straight line passing through an uppermost point of the first reflective region and a center of an upper surface of the first light emitting device and a first tangent line of the substrate in contact with a normal line passing through the center of the upper surface of the first light emitting device (see Fig. 1), wherein the second reflective unit has a second inclination angle between a straight line passing through the uppermost point of the first reflective region and a center of an upper surface of the second light emitting device and a second tangent line of the substrate in contact with a normal line passing through the center of the upper surface of the second light emitting device (see Fig. 1), wherein the first inclination angle of the first reflective unit and the second inclination angle of the second reflective unit are different from each other (see Fig. 1) , wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is greater than a thickness of each of the plurality of light emitting devices (see Fig. 1)”.
Huang does not teach a resin layer disposed on the plurality of light emitting devices; wherein the plurality of light emitting devices overlap the resin layer in a vertical direction, wherein the resin layer has an upper surface that extends in a horizontal direction and vertically overlaps each of the plurality of light emitting devices and the reflective member, part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and each of the light emitting devices, part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and an uppermost point of the reflective member which is vertically closer to the upper surface of the resin layer than an upper surface of the light emitting device, and wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is smaller than a height of the resin layer from a bottom surface of the resin layer to the upper surface of the resin layer.
However, Chen teaches a lighting module (Fig. 7) which has a resin layer (40) disposed on the plurality of light emitting devices (30); wherein the plurality of light emitting devices overlap the resin layer in a vertical direction (see Fig. 7), wherein the resin layer has an upper surface that extends in a horizontal direction and vertically overlaps each of the plurality of light emitting devices (see Fig. 7) and the reflective member (20), part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and each of the light emitting devices (see Fig. 7), part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and an uppermost point of the reflective member which is vertically closer to the upper surface of the resin layer than an upper surface of the light emitting device (see Fig. 7), and wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is smaller than a height of the resin layer from a bottom surface of the resin layer to the upper surface of the resin layer (see Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the resin layer of Chen in order to protect the light emitting devices from water (Chen paragraph 62).
With respect to claim 12:	Huang teaches “wherein the first reflective unit has a third inclination angle between a straight line passing through an uppermost point of the second reflective region and the center of the upper surface of the first light emitting device and the first tangent line (see Fig. 1), wherein the second reflective unit has a fourth inclination angle between a straight line passing through the uppermost point of the first reflective region and the center of the upper surface of the second light emitting device and the second tangent line (see Fig. 1), wherein the third inclination angle of the first reflective unit and the fourth inclination angle of the second reflective unit are different from each other (see Fig. 1)”.
With respect to claim 13:	Huang teaches “wherein the first inclination angle of the first reflective unit is greater than the first inclination angle of the second reflective unit (see Fig. 1), and wherein the third inclination angle of the first reflective unit is smaller than the fourth inclination angle of the second reflective unit (see Fig. 1)”.
With respect to claim 14:	Huang teaches “wherein a region in which the second reflective region of the first reflective unit and the first reflective region of the second reflective unit contact each other (paragraph 33) includes the uppermost point (see Figs 4b, 5b), wherein the first reflective region and the second reflective region include a concave curved surface having a curvature (paragraph 36)”.
With respect to claim 15:	Huang teaches “wherein a height of the first reflective region and a height of the second reflective region in at least one of the first and second reflective units have a same height from an upper surface of the substrate (see Figs. 4b, 5b)”.
With respect to claim 16:	Huang teaches “wherein a first distance from the center of the upper surface of the first light emitting device to the uppermost point of the first reflective region is greater than a second distance from the center of the upper surface of the first light emitting device to the uppermost point of the second reflective region (see Figs. 1-3)”.
With respect to claim 17:	Huang teaches “wherein an interval between the plurality of light emitting devices is a same (see Figs. 2, 3), and wherein the first point and the second point are spaced apart from a center of a lower surface of each of the light emitting devices to a same distance from each other (see Figs. 2, 3)”.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen as applied to claims 1 and 11 above, and further in view of Araki et al. (US 2014/0286019 A1).
With respect to claim 8:	Huang in view of Chen teaches “the lighting module of claim 1 (see above)”.
Huang does not specifically teach “comprising a light shielding portion disposed on the resin layer and overlapping an upper surface of the light emitting device in the vertical direction”.
However, Araki teaches “a light shielding portion (35) disposed on the resin layer (3) and overlapping an upper surface of the light emitting device (22) in the vertical direction (see Fig. 1a)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang with the light shielding portion of Araki in order to achieve oblique-direction light emission (Araki paragraph 29).
With respect to claim 18:	Huang in view of Chen teaches “the lighting module of claim 11 (see above)”.
Huang further teaches wherein the plurality of light emitting devices overlap the substrate (see Fig. 1). and the resin layer in the vertical direction
Huang does not specifically teach “further comprising a light blocking portion disposed on the resin layer and overlapping an upper surface of each of the light emitting devices in a vertical direction, wherein the plurality of light emitting devices overlap the substrate and the resin layer in the vertical direction”.
However, Araki teaches “a light blocking portion (35) disposed on the resin layer (32) and overlapping an upper surface of each of the light emitting devices (22) in a vertical direction (see Fig. 1a)”.
 It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang with the light shielding portion of Araki in order to achieve oblique-direction light emission (Araki paragraph 29).
Huang does not specifically teach wherein the plurality of light emitting devices overlap the resin layer in the vertical direction, wherein a part of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices.
However, Chen teaches wherein the plurality of light emitting devices overlap the resin layer in the vertical direction (see Fig. 7), wherein a part of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices (see Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the resin layer of Chen in order to protect the light emitting devices from water (Chen paragraph 19).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen as applied to claims 1, 11, and 12 above, and further in view of Tabuchi et al. (US 2009/0295265 A1).
With respect to claim 9:	Huang in view of Chen teaches “The lighting module of claim 1 (see above)”.
Huang further teaches “wherein an upper surface of the substrate has a curvature (paragraph 30)”.
Huang does not specifically teach “further comprising a phosphor layer disposed on an upper surface of the resin layer and a side surface of the resin layer, wherein the reflective unit is in contact with the side surface of the phosphor layer”.
However, Tabuchi teaches a phosphor layer (7) disposed on an upper surface (see Fig. 1b) and a side surface (see Fig. 1b) of the resin layer (G), wherein the reflective unit (2) is in contact with the side surface of the phosphor layer (see Fig. 1b).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the additional phosphor layer on the resin layer taught by Tabuchi in order to wavelength convert the light with increased extraction efficiency (Tabuchi paragraph 9).
With respect to claim 19:	Huang in view of Chen teaches “The lighting module of claim 12 (see above)”.
Huang further teaches wherein the plurality of light emitting devices overlap the substrate in a vertical direction (see Figs. 2a, 11a), and wherein an upper surface of the substrate has a curvature (paragraph 30).
Huang does not specifically teach wherein a lower portion of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices, wherein the reflection member is in contact with a side surface of the phosphor layer.
	However, Tabuchi teaches a phosphor layer (7) disposed on an upper surface (see Fig. 1b) of the resin layer (G) and a side surface (see Fig. 1b) of the resin layer (G), wherein the reflective unit (2) is in contact with the side surface of the phosphor layer (see Fig. 1b).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the additional phosphor layer on the resin layer taught by Tabuchi in order to wavelength convert the light with increased extraction efficiency (Tabuchi paragraph 9).
Huang does not specifically teach wherein the plurality of light emitting devices overlap the resin layer in the vertical direction, wherein a part of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices.
However, Chen teaches wherein the plurality of light emitting devices overlap the resin layer in the vertical direction (see Fig. 7), wherein a part of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices (see Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the resin layer of Chen in order to protect the light emitting devices from water (Chen paragraph 19).

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen as applied to claims 1, 11, 12 above, and further in view of Mori et al. (US 2009/0090928 A1).
With respect to claim 10:	Huang in view of Chen teaches “The lighting module of claim 1 (see above)”.
Huang does not specifically teach “wherein a height of the reflective member is in a range of 0.4 to 0.6 times a height of the resin layer, and wherein a thickness of the resin layer is 4mm or less”.
However, Mori teaches “wherein a height of the reflective member (100-300 µm (see paragraph 88)) is in a range of 0.4 to 0.6 times a height of the resin layer (the height of the resin layer is required to be thick enough to cover the contacts on the top of the light emitting device (paragraph 57), meaning it is at least the height of the light emitting device, and Mori’s light emitting devices range in height from 100-3000 µm (paragraph 55) and wherein a thickness of the resin layer is 4mm or less (paragraph 55).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to form the height of the reflective member and resin layer to the dimensions taught by Mori in order to ensure that the resin layer is thick enough to cover (and therefore protect) the light emitting devices (Mori paragraph 55).
With respect to claim 20:	Huang in view of Chen teaches “the lighting module of claim 12 (see above)”.
Huang does not specifically teach “wherein a lower portion of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices, wherein a thickness of the lighting module is less than 5.5mm, wherein a thickness of the resin layer is 4mm or less, and wherein a height of the reflective member has a range of 0.4 to 0.6 times the thickness of the resin layer”.
However, Mori teaches “wherein a lower portion of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices (see Fig. 11b), wherein a thickness of the lighting module is less than 5.5mm (paragraphs 34, 55, 57), wherein a thickness of the resin layer is 4mm or less (paragraph 55), and wherein a height of the reflective member has a range of 0.4 to 0.6 times the thickness of the resin layer (the height of the resin layer is required to be thick enough to cover the contacts on the top of the light emitting device (paragraph 57), meaning it is at least the height of the light emitting device, and Mori’s light emitting devices range in height from 100-3000 µm (paragraph 55)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the dimensions taught by Mori in order to ensure that the resin layer covers the light emitting devices (Mori paragraph 55) while maintaining an overall thin profile (Mori paragraph 59).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                       

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875